Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-15-00246-CV

                                   Marco Antonio HERNANDEZ,
                                            Appellant

                                                 v.

                                        Lisa HERNANDEZ,
                                              Appellee

                         From the County Court at Law, Starr County, Texas
                                    Trial Court No. CC-10-03
                            Honorable Romero Molina, Judge Presiding

PER CURIAM

Sitting:          Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: June 3, 2015

DISMISSED FOR WANT OF PROSECUTION

           When appellant filed this appeal, he was required to pay a $195.00 filing fee. See TEX.

GOV’T CODE ANN. §§ 51.207(b)(1), 51.941(a); see also id. §§ 51.208, 51.0051; TEXAS SUPREME

COURT ORDER REGARDING FEES CHARGED IN CIVIL CASES IN THE SUPREME COURT, THE COURTS

OF APPEALS, AND BEFORE THE JUDICIAL PANEL ON MULTIDISTRICT LITIGATION (Misc.             Docket No.

13-9127, Aug. 16, 2013). Appellant did not pay the required filing fee when he filed the notice of

appeal. The clerk of this court notified appellant of this deficiency by letter dated April 23, 2015,

and advised appellant the filing fee was due no later than May 8, 2015. On May 12, 2015, when
                                                                                   04-15-00246-CV


the fee remained unpaid, we ordered appellant, not later than May 22, 2015, to either (1) pay the

applicable filing fee, or (2) provide written proof to this court that he is indigent or otherwise

excused by statute or the Texas Rules of Appellate Procedure from paying the fee. See TEX. R.

APP. P. 5 (“A party who is not excused by statute or these rules from paying costs must pay — at

the time an item is presented for filing — whatever fees are required by statute or Supreme Court

order. The appellate court may enforce this rule by any order that is just.”). The court advised

appellant that if he failed to respond satisfactorily within the time ordered, the appeal would be

dismissed. See TEX. R. APP. P. 42.3.

       The filing fee has not been paid, and appellant has not otherwise responded to our May 12,

2015 order. We therefore order this appeal dismissed for want of prosecution. We further order

that appellee recover her costs of this appeal, if any, from appellant.


                                                  PER CURIAM




                                                 -2-